Citation Nr: 0812296	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-03 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss, for the period from May 28, 2003, to 
July 10, 2007.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss, from July 11, 2007.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	John E. Howell, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran served on active duty from February 1964 to 
August 1969.  He had subsequent service in the New Mexico 
National Guard, reportedly from April 1970 to April 1989.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In that rating decision, the RO granted service 
connection for bilateral hearing loss and assigned an initial 
zero percent rating, effective May 28, 2008.  In addition, 
the RO denied service connection for tinnitus.  

The veteran appealed the RO's decision.  Before the matter 
was certified to the Board, in a January 2008 rating 
decision, the RO increased the rating for the veteran's 
service-connected bilateral hearing loss to 10 percent, 
effective July 11, 2007.  Although an increased rating was 
granted, the issue remains in appellate status, as the 
maximum rating has not been assigned, nor has the veteran 
withdrawn his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(holding that a decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  Moreover, given the RO's actions, complete 
adjudication of the veteran's claim now requires an analysis 
during two discrete time periods, as set forth above on the 
cover page of this decision.


FINDINGS OF FACT

1.  Prior to July 11, 2007, audiological evaluation showed 
that the veteran had Level II hearing in the right and left 
ears.

2.  Audiological evaluation conducted on July 11, 2007, 
showed that the veteran had Level IV hearing in the right ear 
and Level III hearing in the left ear.

3.  The veteran was exposed to acoustic trauma during active 
duty in connection with his military occupational specialty 
as a weapons instructor.  

4.  The veteran's tinnitus is as likely as not the result of 
noise exposure in service or associated with his service-
connected noise-induced sensorineural hearing loss. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss, for the period from May 28, 2003, to 
July 10, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 
6100 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for bilateral hearing loss, from July 11, 2007, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2007).

3.  Resolving reasonable doubt in favor of the veteran, 
tinnitus was incurred during active service or is proximately 
due to or the result of his service-connected bilateral 
hearing loss.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  In Dingess, the Court held that in cases 
such as this where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that in increased rating claims, section 5103(a) 
requires that VA inform the claimant that in order to 
substantiate the claim, he or she must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, by June 2003, March 2006, and June 2007 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate a claim of service 
connection, establish a disability rating, and an effective 
date, and of what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  The June 2007 
letter also advised the veteran to submit or identify any 
additional information that he felt would support his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  While all of these letters were not provided to 
the veteran prior to the initial decision on his claim, the 
RO, after issuing these letters, reconsidered the veteran's 
claims in a January 2008 Supplemental Statement of the Case.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an Statement of the Case 
or Supplemental Statement of the Case, is sufficient to cure 
a timing defect).

Although this is an initial rating case and not an increased 
rating case, the Board has considered that the VCAA letters 
discussed above do not contain the level of specificity 
delineated by the Court in Vazquez-Flores, particularly the 
specific rating criteria necessary for entitlement to a 
higher disability rating.  Nonetheless, the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies have resulted in prejudice or otherwise affected 
the essential fairness of the adjudication.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In that regard, the Board notes that the January 2006 
Statement of the Case contained all the pertinent criteria 
for rating hearing loss disabilities.  Thus, a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate a claim for a higher rating.  
Vazquez-Flores, supra.  Moreover, after providing this notice 
to the veteran, the RO reconsidered the claim, including in 
the January 2008 Supplemental Statement of the Case.  

The Board also notes that during the pendency of these 
claims, the veteran has been represented by counsel, who is 
well aware of the requirements of the VCAA and the elements 
needed to substantiate the veteran's claims, and he has 
submitted evidence and argument on several occasions during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton, 20 Vet. App. at 438 (noting that 
representation is a factor that must be considered when 
determining whether that appellant has been prejudiced by a 
VCAA notice error).

In none of the communications submitted by the veteran's 
attorney has the issue of prejudice due to insufficient VCAA 
notification been raised.  In appeals to the Board, claimants 
should allege specific errors of fact or law, see 38 U.S.C. § 
7105(d)(5), and counsel are expected to present those 
arguments they deem material and relevant to their clients' 
cases.  See MODEL RULES OF PROF'L CONDUCT R. 1.1 ("A lawyer 
shall provide competent representation to a client."); see 
also Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 
2005) (pro se pleadings, not those of counsel, are entitled 
to sympathetic reading below).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.
Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, a portion of the veteran's service medical 
records are on file, as are post-service clinical records 
submitted by the veteran.  Although complete service medical 
records are not on file, in light of the favorable decision 
below regarding the claim of service connection for tinnitus, 
the Board finds that additional efforts to obtain complete 
service medical records are not necessary.  With respect to 
post-service medical evidence relevant to the veteran's claim 
for a higher rating for hearing loss, despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claims.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  Indeed, in 
an April 2006 letter, the veteran indicated that he had no 
additional evidence to submit.  

The veteran has also been afforded two VA medical 
examinations in connection with his claims.  38 C.F.R. § 
3.159(c)(4) (2007).  The Board finds that the reports of 
these examinations provide the necessary medical opinions as 
well as sufficient reference to the pertinent schedular 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Board finds that an additional VA medical examination is not 
warranted.  The veteran has not argued otherwise.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification and development duties to the veteran.  A remand 
for additional notification or development would only result 
in unnecessarily delaying this matter with no benefit flowing 
to the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, no further notification or development action 
is necessary on the issues now being decided.  Neither the 
veteran nor his attorney has argued otherwise.  

Background

Service medical records pertaining the veteran's period of 
active duty are not of record.  However, his service 
personnel records show that his duties during this period 
included marksmanship and rifle instructor, as well as range 
instructor.  There is therefore ample evidence of in-service 
acoustic trauma while on active duty.  

Service medical records pertaining to the veteran's period of 
service in the New Mexico National Guard show that at 
quadrennial examinations performed between May 1974 and June 
1986, high frequency sensorineural hearing loss was noted, 
bilaterally.  On reports of medical history completed by the 
veteran in connection with these examinations, he 
consistently reported a history of hearing loss since active 
duty.  

In May 2003, the veteran submitted an application for VA 
compensation benefits, seeking service connection for hearing 
loss and tinnitus.  

In support of his claim, the veteran submitted a May 2003 
letter from a private otolaryngologist, who indicated that 
she had examined the veteran in August 2001 and in May 2003.  
On both occasions, he complained of tinnitus and hearing 
loss.  Audiograms showed noise-induced sensorineural hearing 
loss, although specific puretone findings were not reported.  
The private physician noted that upon questioning the 
veteran, she had learned that he had worked on the firing 
range while in the Army and National Guard, with on and off 
hearing protection.  She indicated that the veteran's current 
hearing loss was due to noise-induced sensorineural hearing 
loss.  

In a July 2003 statement, the veteran indicated that he had 
served as a range instructor and range OIC during active 
duty.  He indicated that he thereafter joined the National 
Guard, where he continued to work on the firing line for 
approximately eight additional years.  He indicated that it 
was his belief that the noise from these duties caused his 
current hearing problems.  

In connection with his claim, the veteran was afforded a VA 
medical examination in July 2003.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
80
80
75
LEFT
25
40
70
70
70

The four-frequency average pure tone thresholds were 70 on 
the right and 63 on the left.  Speech audiometry revealed 
speech recognition ability of 96 percent, bilaterally.  The 
examiner indicated that based on the veteran's duties during 
service, it was reasonable to assume that he had been exposed 
to hazardous noise during service.  He indicated that the 
veteran's current moderately severe bilateral sensorineural 
hearing loss was therefore related to service.  The examiner 
indicated that "the veteran does not report tinnitus, 
therefore no opinion on tinnitus is needed."  

Based on this evidence, in an August 2003 rating decision, 
the RO granted service connection for bilateral hearing loss 
and assigned an initial zero percent rating, effective May 
28, 2003, the date of receipt of his claim.  The RO denied 
service connection for tinnitus, finding that the record 
showed that the veteran did not currently have tinnitus.

The veteran appealed the RO's determination, arguing that a 
higher rating was warranted.  He also noted that he had 
complained of tinnitus at his May 2003 private examination 
and he should be given the benefit of the doubt as to whether 
he currently had tinnitus.  

In connection with his appeal, the veteran submitted private 
clinical records showing that in March 2006, he sought 
treatment for worsening hearing loss and tinnitus.  The 
diagnoses were hearing loss and tinnitus and hearing aids 
were strongly recommended.  

At a VA medical examination in July 2007, the veteran 
reported gradual deterioration in his hearing acuity for the 
past 45 years.  He also reported constant tinnitus in both 
ears.  The veteran reported a history of noise exposure in 
the Army and National Guard.  He denied nonmilitary noise 
exposure.  Audiometric testing showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
75
75
70
LEFT
20
50
80
75
80

The average four-frequency pure tone thresholds were 66 on 
the right and 71 on the left.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
of 88 percent in the left ear.  The examiner concluded that 
because the veteran did not complain of tinnitus at the 
previous VA medical examination in July 2003, his current 
tinnitus was not felt to be due to military noise exposure, 
given the significant time delay in reporting tinnitus.  

In a January 2008 rating decision, the RO increased the 
rating for the veteran's hearing loss to 10 percent, 
effective July 11, 2007, the date of the VA medical 
examination showing decreased hearing acuity.  The denial of 
service connection for tinnitus was confirmed on the basis 
that the veteran's current tinnitus was not shown to be 
related to service.  

Higher ratings for bilateral hearing loss

Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Rather, where a veteran appeals the initial rating assigned 
for a disability, as in the instant case, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

Under VA regulation, an examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test. Examinations are to be 
conducted without the use of hearing aids.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2007).

The regulatory provisions also provide two circumstances 
under which alternative tables can be employed.  One is where 
the puretone thresholds in any four of the five frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels 
or greater.  The second is where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 
(2007).

Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against an initial compensable rating for bilateral 
hearing loss, for the period from May 28, 2003, to July 10, 
2007.  For the period from July 11, 2007, a 10 percent rating 
is appropriate, but not higher.

As discussed above, the July VA audiometric examination 
showed that the veteran had an average pure tone threshold of 
70 decibels in the right ear with speech discrimination of 96 
percent correct.  He had an average pure tone threshold of 63 
decibels in the left ear with speech discrimination of 96 
percent correct.  The only possible interpretation of this 
examination under the regulations is that the veteran's 
hearing loss was at Level II in both the right and left ears.  
Therefore, a compensable rating would not be warranted.  38 
C.F.R. § 4.85, Diagnostic Code 6100.  The Board considered 
the provisions of 38 C.F.R. § 4.86, but the results of this 
audiometric examination clearly show that these provisions 
are not applicable.

On July 11, 2007, however, the veteran again underwent VA 
medical examination.  Audiometric testing performed on that 
day showed that the veteran's hearing acuity had decreased.  
He was shown to have an average pure tone threshold of 66 
decibels in the right ear with speech discrimination of 80 
percent correct.  He had an average pure tone threshold of 71 
decibels in the left ear with speech discrimination of 88 
percent correct.  Under the tables at 38 C.F.R. § 4.85, 
Diagnostic Code 6100, the veteran is now shown to have, as of 
July 11, 2007, Level IV hearing in the right ear and Level 
III hearing in the left ear, providing a 10 percent rating.

While the Board has reviewed the veteran's claims folder in 
its entirety, there is no other probative evidence of record 
showing that his hearing loss disability is more severe for 
compensation purposes than demonstrated on the audiological 
evaluations discussed above.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an initial 
compensable rating for bilateral hearing loss, for the period 
from May 28, 2003, to July 11, 2007.  For the period from 
July 11, 2007, a 10 percent rating is appropriate, but not 
higher.  The preponderance of the evidence is against the 
assignment of an initial rating in excess of 10 percent from 
July 11, 2007.  

In reaching this decision, the Board has considered the 
veteran's statements regarding the severity of his hearing 
loss and the fact that his private physician has recommended 
that he wear hearing aids.  Such factors, however, do not 
provide sufficient evidence on which to award a higher rating 
for bilateral hearing loss.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, as 
explained above, the numeric designations correlate to the 
ratings currently assigned.  

The Board has also considered whether an extraschedular 
rating is warranted with respect to the veteran's bilateral 
hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the 
question of extraschedular rating is a component of the 
veteran's claim for an increased rating).  However, after 
reviewing the record, the Board finds that there is no basis 
for further action on this question.  There is no objective 
evidence of record demonstrating that the veteran's service-
connected hearing loss markedly interferes with his 
employment, beyond that contemplated by the rating schedule.  
Likewise, there is no evidence of record showing that he has 
been frequently hospitalized due to hearing loss.  Indeed, it 
does not appear that he has been hospitalized for this 
disability at all since his separation from service.  
Consequently, the Board finds that no further action on this 
matter is warranted.


Service connection for tinnitus

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a  
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

Analysis

In this case, the RO has granted service connection for 
hearing loss based upon the VA examiner's July 2003 opinion 
that the veteran's hearing loss was due to exposure to 
acoustic trauma during service.  

The RO has denied service connection for tinnitus, noting 
that the veteran denied tinnitus at the July 2003 VA medical 
examination.  In pursuing his claim, however, the veteran has 
made statements that he developed tinnitus as a result of 
acoustic trauma during service.  He has also repeatedly 
reported tinnitus in clinical settings, both before and  
after the July 2003 VA medical examination.  

The Board finds the veteran's statements in this case are 
credible.  In addition, the Board notes that tinnitus is 
subjective, and the kind of condition to which lay testimony 
is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony,  
it does not affect competency to testify.").  Moreover, the 
fact that the veteran has been granted compensation for a 
service-related hearing loss adds to the credibility of his 
contention that his tinnitus is related to service because 
"an associated hearing loss is usually present" with 
tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the 
Patient with Ear Problems.

Concerning this, the Board notes that tinnitus may occur as a 
symptom of nearly all ear disorders including sensorineural 
or noise-induced hearing loss.  Id.  With regard to the 
latter, the medical evidence of record reflects that the 
veteran's hearing loss is noise-induced, i.e., a result of 
his exposure to acoustic trauma during service.  In this 
regard, the Board notes that "high frequency tinnitus 
usually accompanies [noise-induced] hearing loss."  The 
Merck Manual, Section 7, Cha. 85, Inner Ear.

The evidence unfavorable to the claim for service connection 
in this case consists of the July 2007 VA medical opinion 
concluding that the veteran's current tinnitus was unrelated 
to service, as he had denied tinnitus at the July 2003 VA 
medical examination.  The examiner explained that in light of 
the "significant time delay" between the onset of the 
veteran's tinnitus and his military service, a causal 
connection was not likely.  

The positive evidence of record consists of the fact that the 
veteran is service-connected for bilateral hearing loss that 
has been etiologically linked to noise exposure during his 
active service and that he continues to assert that he has 
experienced tinnitus intermittently since service.  While the 
veteran may not have been experiencing tinnitus constantly 
since service, including at the time of his July 2003 VA 
medical examination, the Board finds that there is sufficient 
evidence upon which to conclude that he has experienced at 
least continued bouts of intermittent tinnitus since service.  
In that regard, the Board notes that the veteran complained 
of tinnitus during private examinations in 2001 and 2003, as 
well as at his 2007 VA medical examination.  

Thus, based on the veteran's statements, the VA examiner's 
report linking the veteran's hearing loss to service, and the 
provisions from The Merck Manual noted above, the Board 
concludes that evidence for and against the claim for service 
connection for tinnitus is at least in approximate balance.  
In other words, the Board finds, based on this record, that 
the veteran's tinnitus is as likely the result of his noise 
exposure in service or associated with his service-connected  
noise-induced hearing loss as it is the result of some other 
factor or factors.  Accordingly, the Board will resolve the  
benefit of the doubt in favor of the veteran in this case as 
the law requires and grant service connection for tinnitus.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007). 


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss, for the period from May 28, 2003, to July 10, 
2007, is denied.

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss, from July 11, 2007, is denied.

Entitlement to service connection for tinnitus is granted.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


